Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/14/2022 over 17/212,701, issued as US 11,323,728, and 16/901,911, issued as US 10,999,585 B2 obviates non-statutory double patenting rejections over these patents, thereby placing the application in condition for allowance.

Allowable Subject Matter
Claims 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest: 
a signaling section including an encoding of:
a first shutter angle flag that indicates whether shutter angle information is fixed for all temporal sub-layers in the encoded picture section; and

The prior art, Tsukagoshi, US 2016/0234500 A1, discloses transmitting “information about the shutter aperture time ratio of the image data item of each picture in the first moving image data at the predetermined frame rate into the encoded image item of each picture in the video stream.”  [0017].  Tsukagoshi also discloses with respect to figure 2a-f that an original frame rate may be downsampled, for instance, 360fps to 120 fps, while maintaining the same shutter aperture ratio by averaging groups of three frames together (fig. 2b, [0069]), or downsampling to 120 fps while reducing the shutter aperture ratio to 66.7%, (fig. 2c, [0070]), by averaging two of three frames together.  However, Tsukagoshi does not disclose signaling a shutter angle flag indicating whether shutter angle information is fixed or variable across temporal layers of a scalable video stream, as claimed, nor either an array of sub-layer shutter angle values in the event that shutter angle information may vary across layers.  Tsukagoshi only discloses inserting shutter aperture time ratio information into each picture ([0101]).
Zhang, US 10,499,009 B1 similarly discloses with respect to figures 1, 2, 3, and 9 changing frame rate and/or shutter angle for cross device compatibility, but does not disclose or suggest a shutter angle flag as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425